     Case 3:18-cv-00840-GPC-BGS Document 291 Filed 09/15/20 PageID.7117 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE OUTLAW LABORATORY, LP                    Case No.: 18-cv-840-GPC-BGS
12     LITIGATION.
                                                      ORDER DENYING MOTION TO
13                                                    FILE DOCUMENTS UNDER SEAL
                                                      AND ORDERING MOVANT TO
14
                                                      FILE REDACTED DOCUMENTS.
15
                                                      (ECF No. 270.)
16
17          On August 14, 2020, the Stores moved for leave to file four documents under seal
18    in support of their response to Tauler Smith’s motion for summary judgment. ECF No.
19    270. These invoices reflect the proceeds obtained by Tauler Smith, and disbursements
20    made therefrom, while litigating and settling claims advanced on behalf of the alleged
21    association-in-fact enterprise. ECF Nos. 271-1, 271-2, 271-3, 271-4. The Stores offer two
22    reasons for sealing the documents: (1) that they were produced as confidential in line
23    with an existing protective order issued by Magistrate Judge Bernard G. Skomal on June
24    19, 2020, ECF No. 235, and (2) that Outlaw is concerned filing them without seal would
25    trigger additional litigation from Tauler Smith. ECF No. 271 at 2–4.
26          The reasons put forward in the motion are insufficient to provide for sealing.
27    Courts apply a “strong presumption in favor of access” to documents filed in litigation.
28                                                1
                                                                               18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 291 Filed 09/15/20 PageID.7118 Page 2 of 3




 1    Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003). To
 2    overcome that presumption, the movant must “articulate compelling reasons supported by
 3    specific factual findings that outweigh the general history of access and the public
 4    policies favoring disclosure, such as the public interest in understanding the judicial
 5    process.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006)
 6    (quotation marks, citations, and brackets omitted).
 7          Here, there is no indication of what “specific facts” would merit sealing these
 8    documents as opposed to filing them publicly, and that showing is required even in the
 9    face of a protective order. Kamakana, 447 F.3d at 1179. In addition, the fact that filing a
10    document without seal may expose a party “to further litigation will not, without more,
11    compel the court to seal its records.” Id. Tauler Smith, moreover, has not filed a response
12    to this motion nor addressed whether the documents should be sealed in its reply to the
13    motion for summary judgment. ECF No. 280.
14          Accordingly, the Court DENIES the motion to file under seal. Nonetheless,
15    because the Court may reference these documents in its forthcoming Order on Tauler
16    Smith’s motion for summary judgment, the Court ORDERS that the Stores file redacted
17    versions of these documents by September 16, 2020. Specifically, the Court orders that
18    the names of any entities who are not Parties to this litigation be redacted. This will
19    protect the privacy of non-parties to this litigation who may have obtained or provided
20    payments noted in the invoice confidentially, and who may wish to not be associated with
21    this litigation but are not otherwise represented here. See Nursing Home Pension Fund v.
22    Oracle Corp., No. C01-00988-MJJ, 2007 WL 3232267, at *4 (N.D. Cal. Nov. 1, 2007)
23    (citing In re Boston Herald, Inc., 321 F.3d 174, 190 (1st Cir. 2003)) (finding non-party’s
24    ///
25
26
27
28                                                  2
                                                                                  18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 291 Filed 09/15/20 PageID.7119 Page 3 of 3




 1    privacy interest in personal financial information amounted to good cause). Any Party
 2    may move to file unredacted versions at any time.
 3          IT IS SO ORDERED.
 4
 5    Dated: September 15, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               3
                                                                              18-cv-840-GPC-BGS
